DETAILED ACTION
Status of Claims
	Claims 1-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3 and 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 4,812,211) in view of Watanabe et al. (JP 2011-214035).
Regarding claim 1, Sakai discloses a system for electrodeposition coating (title) (= a coating process system) comprising:
Front and rear conveyor system (Figure 4, Col. 12 lines 50-64) (= a continuous conveyor);
A load area (B) (Figure 4, Col. 4 lines 55-58) (= a first end defining a loading station for loading work pieces to the conveyor);
A device for unloading (Figure 4, Col. 4 lines 59-60) (= a second end defining an unloading station for unloading work pieces from the conveyor)
	Tanks (T) extending along the conveyance of the work pieces (Col. 6 lines 32-54) (= a series of workstations configured to render coated work pieces and arranged at a first level to extend between the first and second ends); 
A furnace (Y) arranged at a second level (Figure 4, Col. 10 lines 54-68) (= a cure oven arranged at a second level above the first level);
Wherein the conveyor extends from the oven to the unloading section (Figure 4) (= wherein a first post-oven run of the conveyor extends from an outlet of the cure oven to the unloading station), and
The conveyor extending from the unloading area to the loading area (Figure 4) (= wherein a second post-oven run of the conveyor extends from the unloading station to the loading station).  It is noted that the claimed “run” in multiple instances is directed towards the manner of operating the claimed system which does not further limit the claimed system (MPEP § 2114 II).  The device of Sakai is capable of performing the runs as described above.  
Sakai discloses conveyance in the furnace and multiple runs are present when the device is run continuous, however, Sakai does not disclose that the runs take place at different sub-levels.  
In the same or similar field of electrolytic systems, Watanabe discloses a system comprising a heating zone (2) that includes individually controlled heating zones in which a substrate is conveyed through [0016].  The conveyance route has a zig-zag arrangement (Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system with different levels of runs or conveyance because Watanabe discloses that a heater includes multiple levels of heating to individually control the heating zones.  The device of Sakai with the zigzag arrangement of Watanabe would produce a cure oven with runs at different sub levels (e.g. horizontal zigzag).  
Regarding claim 2, Sakai discloses wherein the tanks include liquids such as electrolytic paint (Col. 6 line 32- Col. 7 line 24). 
Regarding claim 3, Sakai discloses a plurality of basket carriers (Col. 8 line 17- Col. 9 line 24). 
Regarding claim 6, the workstations (T) of Sakai extend along a linear path (Figure 4).  The claimed “between the first and second ends” is regarded as the loading and unloading sections.  The instant claim does not require the first and second ends to be on the same linear level.  
Regarding claim 7, the motor of Sakai is rotatable in either direction and therefore is capable of moving the workpieces in a transverse direction of travel (Col. 9 lines 56-64).  Sakai additionally discloses transverse drive shat and elements (Col. 9 lines 38-50). Moreover, the direction of travel is directed towards the manner of operating the claimed device.  The structure of Sakai in view of Watanabe is capable of performing such operation.  
Regarding claim 8, the carrier basket of Sakai is coupled with two conveyor chairs by rods (Col. 4 lines 3-41, Figures 1-3 and 10-11).  
Regarding claim 9, the claim language of claim 9 appears to be duplication of parts which is an obvious engineering design choice.  The mere duplication of parts has no patentable significance unless a new and unexpected result is produced.  The direction of carrying the work pieces is directed towards the manner of operating the claimed device (MPEP § 2114 II).  
Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 4,812,211), in view of Watanabe et al. (JP 2011214035) and in view of Sakaki (JP 6146083).
Regarding claim 4, Sakai and Watanabe disclose the claimed invention as described above.  It is noted that the claimed runs are directed towards the manner of operating the claimed system and does not further limit the claimed device.  The instant claim requires a conveyance above an oven or the furnace of Sakai.  The combination does not disclose a conveyance above an oven.
Sakaki discloses a plating system with continuous conveyance whereby a conveyor route (600, 601) is positioned above an oven (314) (Figure 6) for returning a rack to its original position (page 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system with a conveyor route above an oven because Sakaki teaches that a restoring route is positioned above an oven for conveying elements to an initial position in order to provide continuous conveyance.  Rearrangement of the conveyance route is an obvious engineering design choice and would result in the same or similar predictable result. 
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakai (US 4,812,211), in view of Watanabe et al. (JP 2011214035) and in view of Yamagata et al. (JP H11195639).
Regarding claim 5, Sakai and Watanabe disclose the claimed invention as described above.  The combination does not disclose a cleaning workstation for empty carriers.
Yamagata discloses an electrolytic device comprising a pure water rinse tank (505) which is positioned in a conveyance route for cleaning empty carriers (501).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a cleaning workstation because Yamagata discloses an electrolytic device comprising a pure water rinse tank (505) which is positioned in a conveyance route for cleaning empty carriers (501).  It would have been obvious to modify the system of Sakai in view of Watanabe with a cleaning station for empty baskets between an unloading and loading position to clean carriers prior to further or continued use.  
Claim(s) 10, 12-15, 19-20, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 59041497) in view of Watanabe et al. (JP 2011-214035).
Regarding claim 10, Oota discloses a painting system (title) (= a coating process sytem) comprising:
A series of tanks including a paint tank (14) (e.g. 11-18) (Figure 1) (= a series of workstations configured to prepare and coat a work piece suspended from a continuous conveyor extending along the series of workstations); 
An entrance area (9) (Figure 1) (= a loading station at which the work piece is coupled to the conveyor at an upstream end of the series of workstations);
A furnace (1) (Figure 1) (= a cure oven having an inlet located adjacent a downstream end of the series of workstations along the conveyor, the cure oven extending above the series of workstations);
An unloading area (40) (= an unloading station at which the work piece is removed from the conveyor); 
A post-oven run of the conveyor extending from the unloading station to the loading station (Figure 1, right hand side).  
It is noted that the claimed “run” is directed towards the manner of operating the claimed system which does not further limit the claimed system (MPEP § 2114 II).  The device of Oota is capable of performing the runs as described above.  
Oota discloses conveyance in the furnace and multiple runs are present when the device is run continuous, however, Oota does not disclose that the run takes place at different heights.  
In the same or similar field of electrolytic systems, Watanabe discloses a system comprising a heating zone (2) that includes individually controlled heating zones in which a substrate is conveyed through [0016].  The conveyance route has a zig-zag arrangement (Figure 1).  
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system with different levels of runs or conveyance because Watanabe discloses that a heater includes multiple levels of heating to individually control the heating zones.  The device of Oota with the zigzag arrangement of Watanabe would produce a cure oven with a run at different height (e.g. horizontal zigzag).  
Regarding claim 12, the furnace of Oota is approximately no more than 1.1 times a length of the workstations (Figure 1).  
Regarding claim 13, the claim language of claim 13 is directed towards the manner of operating the claimed device and does not further structurally limit the claimed device (MPEP § 2114 II). 
Regarding claims 14 and 25, Oota discloses a workstation including a paint coating supply liquid and the system including electrodeposition (title).  
Regarding claims 15 and 23, Oota discloses the workpieces (42) being suspended from the conveyor line (30) via a carrier line (Figure 1).  
Regarding claims 19 and 26, the workstations of Oota extend along a linear path (Figure 1).
Regarding claim 20, the combination of Oota and Watanabe disclose the claimed invention as applied above.  The furnace of Oota is approximately no more than 1.1 times a length of the workstations (Figure 1). The phrase including “wherein the conveyor makes… a total residence time within the series of workstations” is directed towards the manner of operating the claimed system and does not further structurally limit the claimed system.  Moreover, the system of Oota in view of Watanabe is capable of performing such operation.   
Claim(s) 11, 17 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 59041497), in view of Watanabe et al. (JP 2011214035) and in view of Sakaki (JP 6146083).
Regarding claims 11, 17 and 21, Oota and Watanabe disclose the claimed invention as described above.  It is noted that the claimed run is directed towards the manner of operating the claimed system and does not further limit the claimed device.  The instant claim (claim 11) requires a conveyance above an oven or the furnace of Oota.  The combination does not disclose a conveyance above an oven.  Further, Oota discloses wherein an outlet of the furnace is located at a common end of the coating process system as the loading station.  
Sakaki discloses a plating system with continuous conveyance whereby a conveyor route (600, 601) is positioned above an oven (314) (Figure 6) for returning a rack to its original position (page 5).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system with a conveyor route above an oven because Sakaki teaches that a restoring route is positioned above an oven for conveying elements to an initial position in order to provide continuous conveyance.  Rearrangement of the conveyance route is an obvious engineering design choice and would result in the same or similar predictable result.
Claim(s) 16 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 59041497), in view of Watanabe et al. (JP 2011214035) and in further view of Sakai (US 4,812,211).
Regarding claims 16 and 24, Oota does not specify further details regarding the carrier elements.  The combination of Oota and Watanabe does not disclose the carrier spanning between a pair of separate, laterally-spaced conveyor chains of the conveyor to act as a lateral load bar for a plurality of work pieces including the work piece.  
Sakai discloses a system for electrodeposition coating (= a coating process system) comprising front and rear conveyor system (Figure 4, Col. 12 lines 50-64) (= a continuous conveyor), a load area (B) (Figure 4, Col. 4 lines 55-58) (= a first end defining a loading station for loading work pieces to the conveyor), a device for unloading (Figure 4, Col. 4 lines 59-60) (= a second end defining an unloading station for unloading work pieces from the conveyor), tanks (T) extending along the conveyance of the work pieces (Col. 6 lines 32-54) (= a series of workstations configured to render coated work pieces and arranged at a first level to extend between the first and second ends), a furnace (Y) arranged at a second level (Figure 4, Col. 10 lines 54-68) (= a cure oven arranged at a second level above the first level) and wherein the conveyor extends from the oven to the unloading section (Figure 4). The carrier basket of Sakai is coupled with two conveyor chairs by rods (Col. 4 lines 3-41, Figures 1-3 and 10-11).  
Before the effective filing date of the claimed invention, it would have been obvious to modify the system of Oota in view of Watanabe because Sakai discloses a similar coating system capable of processing multiple workpieces utilizing a basket that is supported and conveyed with multiple chains using rods.  
Claim(s) 18 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oota (JP 59041497), in view of Watanabe et al. (JP 2011214035) and in view of Yamagata et al. (JP H11195639).
Regarding claims 18 and 22, Oota and Watanabe disclose the claimed invention as described above.  The combination does not disclose a cleaning workstation for empty carriers.
Yamagata discloses an electrolytic device comprising a pure water rinse tank (505) which is positioned in a conveyance route for cleaning empty carriers (501) [0106]-[0110].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to produce a system comprising a cleaning workstation because Yamagata discloses an electrolytic device comprising a pure water rinse tank (505) which is positioned in a conveyance route for cleaning empty carriers (501).  It would have been obvious to modify the system of Sakai in view of Watanabe with a cleaning station for empty baskets between an unloading and loading position to clean carriers prior to further or continued use.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 4534843
US 1950096
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEFANIE S WITTENBERG whose telephone number is (571)270-7594. The examiner can normally be reached Monday - Friday, 7:00 am -4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on (571) 272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Stefanie S Wittenberg/            Primary Examiner, Art Unit 1795